FILED
                             NOT FOR PUBLICATION                            AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MEIEN LI,                                        No. 13-71170

               Petitioner,                       Agency No. A096-057-365

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Meien Li, a native and citizen of China, petitions for review of a Board of

Immigration Appeals (“BIA”) order denying her motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2001) (en banc), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Li’s motion to reopen as

untimely where the motion was filed more than three years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and she has not demonstrated that an

exception to the time limitations on motions applies, see id; Socop-Gonzalez, 272
F.3d at 1193. Contrary to Li’s contention, the BIA adequately addressed her

contentions regarding the impact recent BIA decisions had on her eligibility for

relief under INA § 237(a)(1)(H). See Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (the BIA “must consider the issues raised, and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted”).

      We lack jurisdiction to consider the BIA’s discretionary decision not to

reopen sua sponte pursuant to 8 C.F.R. § 1003.2(a). See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); see also Matter of G-D-, 22 I. & N.

Dec. 1132, 1135 (BIA 1999) (BIA’s consideration of whether a fundamental

change in the law warrants reopening involves an exercise of its sua sponte

authority).




                                          2                                      13-71170
In light of this disposition, we need not reach Li’s remaining contentions.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                   3                                    13-71170